DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the response filed 8/13/2021. Claims 21-41 are pending in the application and were subject to restriction requirement.
Election/Restrictions
Applicant’s election without traverse of Group I claims 21-37 in the reply filed on 8/13/2021 is acknowledged.
Claim 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2019 and 11/7/2019 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Forms PTO-1449 were included in the previous office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites in line 14 “peptide containing a cationic amic acid” which is not disclosed in the specification.
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim recites, “wherein biogene means that it is biological or organic origin, created by life or by living things”.  However, the claim is directed to “biogenic starting material.” Appropriate correction is required.
Claim 21 in step 3 recites “the solid decompacted solids”, while step 2c recites “decompacted solid matter.”  Appropriate correction is required.
Claim 31 has a typographical error “meansa” needing correction. Claim 35 has a typographical error “asdcorbic”.
Claim 37 has a typographic error “aminoc”. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 21 in step 6 recites “use of the clarified aqueous phase from step 5) to purify the separated solid matter from step 3) or use of the clarified aqueous phase from step 5) to purify the separated solid matter from step 3).” 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reusing clarified aqueous phases to separate water soluble material from solid matter, does not reasonably provide enablement for use of the clarified aqueous phase to purify separated solid matter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Appropriate correction is required.
Further claim 21 recites “solid matter comprising cellulose-based fibers and /or lignin-rich shells present in compacted form”. One of ordinary skill in the art would not be reasonably apprised of the scope of the protein-containing biogenic starting material. The specification discloses “disintegration products, such as press residues and ground products of plant seed” that would be separable as claimed. However, the specification discloses that the preferred protein-containing biogenic starting is a “non-woody plant- based material”   which broadly includes materials other than disintegration products as above.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for protein containing biogenic starting materials that are press residues and ground products of plant seed, does not reasonably provide enablement for all “non-woody plant based material” .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites in step 2(a) “the disconnection/detachment constituents from step”. There is insufficient antecedent basis for this limitation in the claim.  The claim further recites, “adding the starting material of step 1) with an aqueous solution having a pH between 7.5 and 13.5”, and further “for complete impregnation of the constituents.” The scope of “adding…with” and “complete impregnation of constituents” is not clear.  If this is a mixing and hydration step, the claim language should be corrected appropriately. For purposes of examination, the claim is interpreted to recite a mixing and hydration step. In step 2b) the claim recites “a dispensing mixture of the disconnection/detachment constituents from step 2c)”. It is unclear what the “disconnection/detachment constituents” refers to and from what step. Appropriate correction is needed to enable examination.
Claim 23 recites “the step 4(a). There is insufficient antecedent basis for this recitation in the claim.
Claim 24 recites, “mixing to obtain a dispensing mixture of the disconnected and/or detached constituents from step 2(a) is performed by means of an intensive mixing process’. The scope of “dispensing mixture” is not clear.  
Claim 25 recites, “compounds comprising carbohydrates, phospholipids, glycolipids, glycerolipids, antioxidants, vitamins are added to and/or are already contained in the aqueous solution of step 3. “ The specification does not define the scope or purpose of this step. As the objective of the invention is to separate components, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required to enable examination. 
Claim 27 recites “in addition to the at least one cationic amino acid and/or peptides with 2 to 50 of these amino acids”. There is no antecedent basis for “and/or peptides with 2 to 50 of these amino acids”.  Appropriate correction is required.
Claim 29 recites “a separation of lipophilic constituents of the starting material is carried out in which one or more lipophilic compounds are added to the reaction mixture and mixed with it in step 2a) or 2b) and/or deoiling of plant proteins takes place at room temperature or elevated temperature”. There is no antecedent basis for “the reaction mixture”, the term “takes place” implies an effect, not a positive step and “room temperature or elevated temperature” is confusing. Further, the term “elevated” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 31 recites “the dispension mixture”, with insufficient antecedent basis.
Claim 33 recites “and after step 5 in a step 5(a) protein aggregates containing carbohydrates and/or phospholipids and/or glycoglycerolipids are obtained”. The scope of the method in 5a) is unclear as “are obtained” implies an effect and does not recite a method step.  
Claim 35 recites “acetylic acid”. it is unclear what “acetylic acid” is. For purposes of examination, “acetic acid” is considered.
Claim 37 recites, “an aqueous pretreatment is not carried out”. As “an aqueous pretreatment is not carried out” is not defined in the specification, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 21 recites treatment with an aqueous solution in step 2a). It is unclear to what the cationic amino acid is added. Further, there is no antecedent basis for “one of the used solutions” in the claim. Appropriate correction is required. For purposes of examination, “an aqueous pretreatment is not carried out” has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 21-35 and 37  are  rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by Arakawa et al. (Biophysical Chemistry 127 (2007) I -8), in view of Neumuller (US 2005/0176936 Al). 
Regarding claim 21 steps 1-6, Liu discloses hydrating biogenic protein containing material (oilseeds, legumes, cereals or other materials) [0032] with an aqueous mild alkaline aqueous solution, [0071]  which by definition includes a pH in the range of 7.5-10, to separate dissolved soluble compounds and solid matter which is inherently decompacted. The water soluble dissolved compounds including proteins may be precipitated/aggregated and separated by methods  including but not limiting to ultrafiltration, acid precipitation, calcium precipitation, cryoprecipitation, centrifugation, washing, drying, and a combination thereof [0098][0100]; all these methods being within the technical ability of one of ordinary skill in the art. The ratio of the aqueous solution to biogenic protein containing material is in the range of 3:1 to 50:1 by weight or by volume [0043] which overlaps the claimed range in 2b).
Liu does not specifically disclose a t least one dissolved cationic amino acid with a molar mass of 400 g/mol and a solubility of at least 35 g/L in water at 20 deg. C. Liu however discloses that additives, may be added before the extraction. These optional components can change composition, enhance protein recovery, and improve performance and properties of final products [0048]. It was well known at the time of the invention (for example see Arakawa introduction, conclusion) that cationic amino acids as exemplified by arginine (molecular weight 174.2 g/mol, solubility 148.7g/L at 20 deg. C) suppress aggregation and improve hydration of proteins in aqueous solutions, and have been successfully applied in improved extraction and purification of proteins.  It would have been obvious to one of ordinary skill in the art to have applied a cationic amino acid as additive to improve the extraction of protein from a protein source with a reasonable expectation of success. Liu does not specifically disclose recycling the extraction solution as claimed. However, in extracting soy protein from a soy source comprising fiber, Neumuller discloses recycling the extraction solution (Fig.2). As both Liu and Neumuller are directed to separating protein from a plant protein source comprising fiber and other components, and an objective in Liu is to reduce waste stream generation [0015], it would have been obvious to one of ordinary skill in the art to recycle an extraction solution as claimed in step 6 with a reasonable expectation of success. In applying his step one would logically ensure that the pH remains above the precipitation point of the protein (about 5), to keep the protein in solution. 
Regarding claim 22, the oilseeds, legumes and cereals (seeds) disclosed in Liu are non-woody plant materials as claimed.
Regarding claim 23 and 33, Liu discloses adding suitable aggregating agents for dissolved carbohydrates, proteins and other materials [0098] [0100] and obtaining aggregates.
Regarding claim 24, Liu discloses that There is no particular limitation as to the apparatus used for extraction, and a vessel designed for efficient extraction, a stirrer, a mixer, a blender, a homogenizer, a shaker, an extruder, a supersonic generator, etc., may be used, [0047] all of which are known to effect intensive mixing.
Regarding claim 25, Liu discloses exemplary protein –lipid complexes [0063] aggregated as claimed. 
Regarding claim 26, Liu discloses separation of solid matter from the aqueous mixture by filtration or sedimentation [0049].
Regarding claim 27, Liu does not disclose an amino acid in the aqueous solution. Therefore, the aqueous solution in modified Liu comprises only added cationic amino acid or peptide as claimed.
Regarding claim 28, Liu discloses separating aggregates from water-soluble materials after acid treatment by filtration [0060].
Regarding claim 29, Liu discloses as an option, that some other ingredients, such as starch, lipid, additives, may be added before the extraction. These optional components can change composition, enhance protein recovery, and improve performance and properties of final products [0048].
Regarding claim 30 and 31, Liu discloses any conventional solid-liquid separation
procedures, such as sedimentation, cake filtration, clear filtration, centrifugal filtration, centrifugal sedimentation, compression separation or filter press, etc. can be used to separate the supernatant comprising water soluble and dissolved compounds [0049]. Further fractionating the solids thus obtained is considered an obvious modification to obtain pre-determined fractions from the solid material by generally known methods.
	Regarding claim 32, Liu further discloses that when a base is added, neutralization is achieved with an acid exemplified by HCl at pH 5.5-6.5 [0073].
Regarding claim 34, Liu does not require an organic solvent in claimed step 4), and discloses a comprehensive list of suitable aggregating agents [0100].
Regarding claim 35, Liu discloses hydrochloric acid. It would however have been obvious to one of ordinary skill in the art to substitute a food grade organic acid in place of hydrochloric acid to produce a protein ingredient intended for food use.
Regarding claim 37, Liu discloses physical disintegration of the starting biogenic protein containing material [0038] and extraction at a temperature in the range of 25-100 deg. C with an optimal rate for soy flakes at 50 deg. C [0046] which overlaps the claimed range. The method in modified Liu as discussed with reference to claim 21 above, comprises added cationic amino acid exemplified by arginine. Arakawa discloses optimal protein hydration at a concentration of 0.2 to 1 mol/L (Fig. 4) which overlaps the claimed range.  Liu does not require use of an organic solvent.
Claim 36 is rejected under 35 USC 103 as being unpatentable over Liu in view of Neumuller as evidenced by Arakawa as above, and further in view of Lo et al. (WO 2008/143914 Al).
Modified Liu as discussed with reference to claim 21 above although disclosing cryoprecipitation of protein at temperature in the range of 0-10 deg. C does not specifically disclose extraction steps at this temperature range. Lo however in extracting protein from tobacco leaf with a mildly alkaline aqueous buffer (pH 6.5-8.5) suggests extraction at 0 to 25 deg. C, preferably at 4 deg. C to 10 deg. C (page 14 lines 5-6) to prevent partial denaturation of soluble leaf protein. It would have been obvious to one of ordinary skill in the art to consider modifying the method in modified Liu with a low extraction temperature as taught in Lo of below 10 deg. C to prevent denaturation of protein in a selected biogenic protein containing material, with a reasonable expectation of success as both modified Liu and Lo are directed to extracting protein from a biogenic protein containing source with a mild alkaline aqueous solution. 
Claims 21-37 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1 and 7 of copending Application No.
16/498,474; and claims 1, 2 and 12 of copending Application No. 16/498,468, as amended on 10/28/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims in the above applications recite a process for disintegration and unlocking of plant starting material to produce purified fractions of cellulose-based fibers and lignin-rich shells; and aggregated proteins by the same process steps, and products produced by the process.
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793